Citation Nr: 1813323	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-27 955A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a thoracolumbar spine disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to June 1973, October 1975 to June 1977, and September 1984 to July 2005.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in October 2017.  A transcript of the hearing is associated with the claims file.

The issue of service connection for neck disability has been raised by the record by the Veteran's testimony during the October 2017 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over the matter.  The Veteran is advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2017).  


FINDING OF FACT

The Veteran's thoracolumbar spondylosis had an onset in service.


CONCLUSION OF LAW

The criteria for service connection for thoracolumbar spondylosis have been met.  38 U.S.C. §§ 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a back disability.  

In general, service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

Service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.   The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, compensable to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

First, the Veteran has a current disability of thoracolumbar spondylosis.  See December 2017 Private Treatment Letter.  Second, the Veteran reported that his duties in service included heavy lifting, as he worked as a mechanic and cannoneer.  See October 2017 Board Hearing Tr., pp. 5-6; July 2010 Veteran's Statement.  The Veteran's reports are supported by his service personnel records.  See, e.g., DD Form 214.  Third, the evidence shows the Veteran's back disability had an onset in service.  A March 2005 service treatment record shows that an x-ray revealed degenerative changes in the thoracic spine.  In addition, the Veteran submitted a private medical opinion linking his current spondylosis to service.  The private medical opinion provider noted that the Veteran has a chronic problem, and that the Veteran reported complaints when he was doing heavy lifting work during service.

The Board notes that there are VA medical opinions on file.  However, the September 2009 VA examiner did not opine as to whether the Veteran's back disability had an onset in service or is related to service.  The November 2014 VA examiner opined that the Veteran's low back disability was unlikely related to service because the Veteran had and now has little or no complaints.  However, this opinion is based on inaccurate facts as the Veteran's testimony and other evidence in the record shows complaints of back pain.  Moreover, the opinion does not address the in-service x-ray showing degenerative changes.

Accordingly, after considering the totality of the evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for thoracolumbar spondylosis is warranted.

  


ORDER

Service connection for thoracolumbar spondylosis is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


